United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-1887
                      ___________________________

                              Land O' Lakes, Inc.

                            lllllllllllllllllllll Plaintiff

                                          v.

Employers Insurance Company of Wausau, formerly known as Employers Mutual
Liability Insurance Company of Wisconsin and Employers Insurance of Wausau A
                               Mutual Company

                           lllllllllllllllllllll Defendant

                      The Travelers Indemnity Company

                    lllllllllllllllllllll Defendant - Appellant

                                          v.

White Mountains Reinsurance Company of America, Successor to Mutual Service
                        Casualty Insurance Company

               lllllllllllllllllllllThird-Party Defendant - Appellee
                         ___________________________

                              No. 12-1889
                      ___________________________

                              Land O' Lakes, Inc.

                            lllllllllllllllllllll Plaintiff
                                          v.

Employers Insurance Company of Wausau, formerly known as Employers Mutual
Liability Insurance Company of Wisconsin and Employers Insurance of Wausau A
                               Mutual Company

                     lllllllllllllllllllll Defendant - Appellant

                       The Travelers Indemnity Company

                            lllllllllllllllllllll Defendant

                                          v.

White Mountains Reinsurance Company of America, Successor to Mutual Service
                        Casualty Insurance Company

                lllllllllllllllllllllThird-Party Defendant - Appellee
                                      ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: February 14, 2013
                             Filed: August 29, 2013
                                 [Unpublished]
                                 ____________

Before SMITH, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      This appeal arises from the Environmental Protection Agency's (EPA) claim
against Land O' Lakes, Inc. ("Land O' Lakes"), for the costs of the cleanup of

                                         -2-
chemical spills and discharge of contaminants at an oil refinery located in Cushing,
Oklahoma. Land O' Lakes denied liability for the cleanup, but it sought defense and
indemnification remedies under two liability insurance policies that Employers
Insurance Company of Wausau ("Wausau") and Travelers Indemnity Company
("Travelers") issued. Wausau issued the first insurance policy to Land O' Lakes's
predecessor, Midland Cooperatives, Inc. ("Midland"). Travelers issued the second
insurance policy to Land O' Lakes itself. Wausau and Travelers both refused to
defend Land O' Lakes against the EPA's claim.

       Land O' Lakes filed suit against Wausau and Travelers, seeking damages for
its defense costs and a declaratory judgment that they were bound to indemnify it.
Wausau and Travelers then brought a third-party contribution claim against White
Mountains Reinsurance Company of America ("White Mountains"). White Mountains
was the successor to both American Farmers Insurance Company ("American
Farmers") and Mutual Service Casualty Insurance Company (MSC). American
Farmers had issued insurance policies to Midland from 1946 to 1949, and MSC had
issued insurance policies to Midland from 1978 to 1981. Wausau and Travelers
claimed that if they were liable to Land O' Lakes, then White Mountains was liable
to them in equitable contribution under the American Farmers and MSC policies.

       In Land O' Lakes, Inc. v. Employers Mutual Liability Insurance Co. of
Wisconsin, the district court granted summary judgment to Wausau, Travelers, and
White Mountains, holding that the six-year statute of limitations barred Land O'
Lakes's defense costs and indemnity claims. 846 F. Supp. 2d 1007, 1020 (D. Minn.
2012). Land O' Lakes appealed, and in Case No. 12-1752, this court affirmed the
district court's decision. Third-party defendant White Mountains brought this separate
appeal, arguing that if we reversed Land O' Lakes, White Mountains still was not
liable in equitable contribution to Wausau and Travelers. However, because we
affirmed the district court's grant of summary judgment to Wausau and Travelers,



                                         -3-
those insurance companies have no duty to defend or indemnify Land O' Lakes, and
this appeal is now moot.

      Consequently, this appeal is dismissed.
                     ______________________________




                                      -4-